EXHIBIT15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this shell company report on Form 20-F of our report dated March 9, 2011, with respect to the audited financial statements of E.E.R. Environmental Energy Resources (Israel) Ltd. included in the shell company report on Form 20-F of R.V.B Holdings Ltd. /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A Member Firm of Deloitte Touche Tohmatsu Limited Tel Aviv, Israel March 8, 2012
